EX. 10.8
 
EMPLOYMENT AGREEMENT
 
 
(President and Chief Executive Officer)
 
 
This EMPLOYMENT AGREEMENT is dated as of October 1, 2009 (“Date of
Commencement”) between Oscar F. Luppi (the “Executive”) and Force Fuels Inc., a
Nevada corporation (the “Company”) (collectively the “Parties”).
 
WHEREAS, the Company wishes to employ the Executive and the Executive desires to
accept such employment, upon the terms and conditions stated herein;
 
NOW, THEREFORE, in consideration of the promises exchanged by the Parties, it is
agreed:
 
(1)  
Employment.  The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.

 
(2)  
Duties and Responsibilities of the Executive.  During the term of his
employment, the Executive shall execute his duties and responsibilities as
follows:

 
A.  
The Executive shall diligently and faithfully serve the Company in the positions
of President and Chief Executive Officer and shall be responsible for the daily
operations of the Company.

 
B.  
The Executive shall devote his best efforts, services and attention to the
advancement of the Company’s business and interests. The Executive shall devote
his time, attention and energies to the affairs of the Company.

 
C.  
The Executive shall report to, and be subject to the supervision of, the Board
of Directors of the Company. The Executive shall diligently and faithfully carry
out the policies, programs and directions of the Board of Directors of the
Company. The Executive shall execute and discharge such duties and
responsibilities as may be assigned to the Executive from time to time by the
Board of Directors of the Company.

 
D.  
The Executive will have the position of Chairman of the Board of Directors for
the duration of this agreement.

 
E.  
The Executive shall fully cooperate with other officers and executives of the
Company.

 
F.  
Subject to the provisions of section (2)C above , the Executive shall:

 
i.  
Be responsible for the organization, implementation and operation of the
Company’s activities as determined from time to time by the Board of Directors;

 
 
1

--------------------------------------------------------------------------------

 
 
ii.  
Be responsible for employing and supervising other employees of the Company,
subject to the policies and procedures and direction of the Board of Directors;

 
iii.  
Be responsible for recommending to the Board for approval all contracts between
the Company and other entities for the provision of goods and services. It is
understood that the Board may set, from time to time, a discretionary limit
under which, Executive may operate without prior Board approval;

 
iv.  
Generally perform the usual duties and responsibilities of a President and Chief
Executive Officer of the Company.

 
(3)  
Compensation.  In consideration of the services rendered by the Executive, the
Company agrees to compensate the Executive as follows:

 
A.  
Base Compensation.  The Executive’s annual base compensation initially shall be
Two Hundred Fifty Thousand Dollars ($250,000), payable in accordance with the
salary policies of the Company in effect from time to time but no less
frequently than monthly, however Executive agrees to accumulate base
compensation at his discretion during the first year.

 
B.  
Salary Increases.  The base compensation will increase on October 1, 2010 to
$350,000.  The Company shall annually review the Executive’s performance and
compensation. The Executive’s base compensation will be increased annually by
not less than five percent (5%). Executive’s annual base compensation shall not
be reduced below the base compensation as from time to time adjusted, unless
agreed upon in writing.

 
C.  
Incentive Bonuses.  The Board of Directors shall grant Executive such annual
bonuses as the Board of Directors, in its discretion, may determine to be
appropriate in light of the Company’s performance and the Executive’s
performance and contribution to the Company’s success.

 
D.  
Other Allowance.  The Executive shall receive an automobile allowance not to
exceed Seven Hundred Fifty Dollars ($750.00) monthly for the purpose of leasing
and maintaining insurance on an automobile of the Executive’s choice.

 
E.  
Term Life Insurance.  The Company shall purchase and provide Executive with term
life insurance coverage after twelve months of employment, in the amount of
$1,000,000: the beneficiary, or beneficiaries, shall be named by the Executive.
The Executive agrees to permit the Company to purchase “Key man” term life
insurance coverage for the benefit of the Company at its sole discretion.

 
F.  
Vacation and Medical Leave.  The Executive shall have three (3) weeks of
vacation at times mutually convenient to Executive and the Company.  It is
understood that Executive may fulfill some of his obligations under this
agreement while being away from the premises and such absences shall not be
deemed non compliance with his obligations under this agreement. Accrued
vacation may not be carried over, but must be used in the annual period in which
it accrues. Continuation of compensation during periods of absence for medical
reasons will be determined by Company policy.

 
 
2

--------------------------------------------------------------------------------

 
 
G.  
Signing Bonus.  The Company will issue One Million (1,000,000) shares of the
Company’s Common Stock and an additional One Million (1,000,000) options to
purchase the Company’s Common Stock upon the Company’s Common Stock listing on
the OTC Bulletin Board at a 20% discount off the stock price quoted on the first
opening trade, with a five year cashless exercise to the Executive, upon signing
of this agreement.

 
H.  
Renewal Bonus.  The Company will issue Five Hundred Thousand (500,000) shares of
the Company’s Common Stock upon renewal of this agreement as defined in section
(4) below.

 
I.  
Withholdings.  The Executive’s salary and all other payments and benefits shall
be subject to all deductions and withholdings mandated by federal, state and
local laws and regulations.

 
J.  
Expenses.  The Executive shall be reimbursed for all necessary and reasonable
expenses incurred by him in the execution of his duties and responsibilities and
in accordance with policies approved by the Board or Directors.

 
K.  
Executive shall submit to Company for review any proposed scientific and
technical articles and the text of any public speeches relating to work done for
Company before they are released or delivered. Company has the right to
disapprove and prohibit, or delete any parts of, such articles or speeches that
might disclose Company's Trade Secrets or Confidential Information or otherwise
be contrary to Company's business interests.

 
(4)  
Term of Agreement.  Unless terminated as provided in Paragraph  (5)C
below  “Termination for Cause” hereof, the Term of this Employment Agreement
shall continue for Three (3) years from October 1, 2009 to October 1, 2012, and
shall be renewable by the mutual consent of the Parties. If written notice of
non-renewal is not given by either Executive or Company not less than three (3)
months before the expiration of the term of this Employment Agreement (or any
renewal term) the Employment Agreement shall be automatically renewed, from time
to time, for subsequent five (5) year terms.

 
(5)  
Termination of Employment Agreement.

 
A.  
Notice and Severance Pay.  Either party may terminate this Employment Agreement
at any time upon sixty (60) days written notice provided that,

 
i.  
If the Company should terminate such employment other than pursuant to
subparagraph (5)C below“Termination for Cause”, the Executive shall be entitled
to “Severance Pay” an amount equal to:

 
(a)  
The full base Compensation that he was receiving immediately before his
termination for a Term of twelve (12) months according to the Employment
Agreement

 
(b)  
Continuation of Benefits afforded regular employees of the Company for the
severance pay period as defined in (5)A above.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  
A Bonus each year of the severance pay period (pro rated for partial years)
equal to the bonus received by the Executive for the year preceding the year in
which termination occurs.

 
ii.  
If Executive is terminated following a “Change In Control” as set forth in
Paragraph (5)B below, the Company shall pay Executive Severance Pay equal to two
(2) times the Base Compensation that he is receiving immediately before his
termination.

 
B.  
Change in Control means the earlier of:

 
i.  
The date on which any person or entity (excluding any persons or entities
affiliated with Executive), or persons or entities acting in concert, shall
acquire the beneficial ownership of Shares or other securities having more than
sixty percent (60%) of the Voting Power then outstanding other than a transfer
by reason of death to a deceased Shareholder’s representatives or beneficiaries.

 
ii.  
The Shareholders of the Company approve the merger or consolidation of the
Company with or into any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the Voting Power of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 
iii.  
The Shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or the
majority of the Company’s assets.

 
C.  
Termination for Cause.  Notwithstanding the preceding, the Company may terminate
the Executive’s employment for fraud, gross dishonesty, or non performance, acts
of criminal misconduct, unwillingness to follow direct requests from the Board
of Directors or willful and material violation of the Employment Agreement
following reasonable written warning.

 
D.  
Death.  This Employment Agreement shall terminate automatically upon the death
of the Executive.

 
E.  
Result of Termination.  Upon termination of Executive’s employment pursuant to
this Section, Employer shall pay to Executive’s estate, on the Termination Date,
a lump sum payment of an amount equal to (i) all accrued and unused vacation and
sick pay payable to Executive by Employer with respect to serviced rendered by
Executive to Employer through the Termination Date; and, (ii) if the Termination
Date occurs during the Extended Term, an amount equal to twelve (12) months
salary based upon the then existing salary of Executive, payable in the same
manner as salary would have been paid to Executive had he continued to work for
Employer hereunder. In addition to the foregoing, and notwithstanding the
provisions of any other agreement to the contrary, Employer shall continue to
provide for the benefit of Executive’s family the medical benefits for twelve
(12) months following the Termination Date.

 
 
4

--------------------------------------------------------------------------------

 
 
F.  
Disability.  This Employment Agreement shall terminate upon the Disability of
the Executive. “Disability” refers to the Executive being unable to perform
substantially all the duties of his employment, for a continuous period in
excess of six months, as determined by two physicians who are not affiliates of
the Company or the Executive, one of whom is selected by the Company and one of
whom is selected by the Executive.

 
G.  
Termination for Good Reason.  If Executive terminates his employment for “Good
Reason”. The Executive shall be entitled to the “Severance Pay” provided in
subparagraph  (5)A.ii. Termination of Employment for “Good Reason” shall include
any of the following, unless the Executive shall have expressly consented in
writing to:

 
i.  
The assignment of duties inconsistent with or a substantial alteration in the
nature of, the Executives responsibilities;

 
ii.  
A material reduction, or non payment, in compensation or benefits;

 
iii.  
A relocation of the Executive outside the metropolitan area of Orange County;

 
iv.  
Any material breach by the Company of any provision of this Agreement; or 5

 
v.   
Any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger or otherwise).

 
(6)  
Ownership of Developments.

 
A.  
Ownership of Work Product.  Company shall own all Work Product. Executive
acknowledges that all Work Product is and shall be deemed work for hire by
Executive as an employee or Consultant of Company and owned by the Company. To
further evidence Company’s ownership rights and independent of this Agreement,
Executive shall execute and deliver to Company the Employee Intellectual
Property Acknowledgement, Assignment and Agreement attached hereto as Exhibit A.
To the extent any Work Product is not, by operation of law, deemed work made for
hire by Executive for Company (or if ownership of all right, title and interest
of the intellectual property rights therein shall not otherwise vest exclusively
in Company), Executive agrees to assign all such Work Product to Company as set
forth in the Employee Intellectual Property Acknowledgement, Assignment and
Agreement.

 
B.  
Clearance Procedure for Developments Not Claimed by Company.  In the event
Executive wishes to create or develop, on his own time and with his own
resources, anything that may be considered Work Product, but Executive believes
he should or desires to be entitled to the personal benefit of such development
or invention, Executive shall observe the following clearance procedure set
forth in the Employee Intellectual Property Acknowledgement, Assignment and
Agreement attached hereto as Exhibit A.

 
(7)  
Confidentiality.

 
A.  
Consequences of Entrustment with Sensitive Information.  Executive recognizes
that his position with Company requires considerable responsibility and trust.
Relying on Executive’s responsibilities hereunder and undivided loyalty, Company
expects to entrust Executive with highly sensitive confidential, restricted, and
proprietary information involving Trade Secrets and other intellectual property.
Executive should recognize that it could prove very difficult to isolate these
Trade Secrets from business activities that Executive might consider pursuing
after termination of employment, and in some instances, Executive may not be
able to compete with Company in certain ways because of the risk that Company's
Trade Secrets might be compromised. Executive is responsible for protecting and
preserving Company's proprietary rights for use only for Company's benefit, and
these responsibilities may impose unavoidable limitations on Executive’s ability
to pursue some kinds of business opportunities that might interest Executive
during or after his employment.

 
 
5

--------------------------------------------------------------------------------

 
 
B.  
Restrictions on Use and Disclosure of Trade Secrets.  Executive agrees not to
use or disclose any Trade Secrets of Company during his employment and for so
long afterwards as the pertinent information or data remain Trade Secrets,
whether or not the Trade Secrets are in written or tangible form, except as
required to perform any duties for Company.

 
C.  
Screening of Public Releases of Information.  In addition, and without any
intention of limiting Executive’s other obligations under this Agreement in any
way, Executive shall not, during his employment, reveal any nonpublic
information concerning the technology pertaining to the proprietary products and
manufacturing processes of Company (particularly technology under current
development or improvement), unless Executive has obtained approval from Company
in advance. In that connection, Executive shall submit to Company for review any
proposed scientific and technical articles and the text of any public speeches
relating to work done for Company before they are released or delivered. Company
has the right to disapprove and prohibit, or delete any parts of, such articles
or speeches that might disclose Company's Trade Secrets or Confidential
Information or otherwise be contrary to Company's business interests.

 
(8)  
Return of Materials.  Upon the request of Company and, in any event, upon the
termination of employment hereunder, Executive must return to Company and leave
at its disposal all memoranda, notes, records, drawings, manuals, computer
programs, documentation, diskettes, computer tapes, and other documents or media
pertaining to the business of Company or Executive’s specific duties for Company
(including all copies of such materials). Executive must also return to Company
and leave at its disposal all materials involving any Trade Secrets of Company.
This obligation applies to all materials made or compiled by Executive, as well
as to all materials furnished to Executive by anyone else in connection with
employment hereunder.

 
(9)  
Benefit.  This Agreement shall inure to the benefit of and shall be binding upon
the Parties hereto and their respective successors and assigns but the
obligations of the Executive hereunder may not be assigned by the Executive and
are personal to him.

 
(10)  
Entire Agreement.  This instrument contains the entire agreement of the Parties
and supersedes any prior written or oral understandings or agreements. It may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.

 
 
6

--------------------------------------------------------------------------------

 
 
(11)  
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of California.

 
(12)  
Binding Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American     Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  The arbitration shall be
conducted in Orange County, California

 
(13)  
Counterparts.  This agreement may be executed in one or more counterparts, each
of which shall constitute an original.


 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
 

       
 
 
   /s/ Oscar F. Luppi      
By: Oscar F Luppi, (the “Executive”)
                             
FORCE FUELS INC.
                         /s/ Thomas Hemingway      
By: Thomas Hemingway, Authorized to Sign
On Behalf of Force Fuels, Inc.
                         

 
 
 
 7

--------------------------------------------------------------------------------